DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bradley D. Kuxhausen on March 2, 2021.

The application has been amended as follows: 
Regarding Claim 1, on Line 19 of the claim, after “wherein" and before “the position of …”, please delete “the processing unit reads” and insert therefore --the processing unit is further configured to read--.
Regarding Claim 1, on Line 23 of the claim, after “the processing unit," and before “the wireless module in operation only …”, please delete “the processing unit maintains” and insert therefore --the processing unit is further configured to maintain--.
Regarding Claim 12, on Line 16 of the claim, after “assembly;”, please delete “and”.
[End Amendment]

Reason for Allowance
Claims 1-3, 5, 8-13, 16-20, and 22-23 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 is the closest prior art of record, Sumad et al. U.S. PG Pub 20110252843 and Nikitin et al. U.S. PG Pub No. 20080084310 individually or in combination does not teach or fairly suggest:
An electronic lock comprising:
a circuit positioned at the interior assembly configured to control movement of the bolt between the extended and retracted positions, wherein the circuit includes a processing unit, wherein the processing unit is further configured to read the position of the plurality of switches of the hardware profile selector at a system boot-up process, and the processing unit is programmed to set the selected protocol of the wireless module responsive to a changing of position of one or more of the user-actuatable switches of the hardware profile selector, wherein, once set by the processing unit, the processing unit is further configured to maintain the wireless module in operation only in the selected wireless protocol that is associated with the position of the one or more user-actuatable switches until the position of the one or more user-actuatable switches is changed and the electronic lock is reset.
Therefore, in examiner’s opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The primary reason for allowance of independent claim 12 is the closest prior art of record, Sumad et al. U.S. PG Pub 20110252843 and Nikitin et al. U.S. PG Pub No. 20080084310 individually or in combination does not teach or fairly suggest:

adjusting the hardware profile selector to change the selected wireless protocol used by the wireless module between the first short range wireless protocol and the second short range wireless protocol;
wherein the adjusting step includes changing a position of one or more of the plurality of switches of the hardware profile selector, and wherein, the wireless module is maintained in operation only in the selected wireless protocol that is associated with the position of the one or more user-actuatable switches until the position of the one or more user-actuatable switches is changed and the electronic lock is reset; and 
reading the position of the plurality of switches of the hardware profile selector at a system boot-up process.
The primary reason for allowance of independent claim 17 is the closest prior art of record, Sumad et al. U.S. PG Pub 20110252843 and Nikitin et al. U.S. PG Pub No. 20080084310 individually or in combination does not teach or fairly suggest:
An electronic lock comprising:
a processor in communication with the computer-readable medium configured to carry out instructions in accordance with the computer program code, wherein the computer program code, when executed by the processor, causes the processor to perform operations comprising: detecting the switch conditions of the hardware profile selector at a system boot-up process; identifying a selected short range wireless profile code stored in the computer readable medium corresponding to the switch conditions of the hardware profile selector; and responsive to 
The primary reasons for claim 12 and claim 17 are the same as claim 1 since all three independent claims comprise similar limitation of the rotation assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        03/02/2021

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646